Citation Nr: 1033192	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  10-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a February 1953 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for Addison's 
disease should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to March 1952.  
This matter comes before the Board by way of the Veteran's 
request of a revision of the February 1953 Board decision, 
alleging that the decision was a product of CUE.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision dated in February 1953, the Board denied 
the Veteran's claim for service connection for Addison's disease 
on the basis that the disorder preexisted service and was not 
aggravated by service.

2.  At the time of the February 1953 decision, the Board 
correctly applied the statutory and regulatory provisions 
existing at the time such that the outcome of the claim would not 
have been manifestly different but for the error.


CONCLUSION OF LAW

The February 1953 Board decision, which denied service connection 
for Addison's disease, does not constitute clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required must 
be provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With respect to the claim of CUE in the February 1953 Board 
decision, the Board notes that notice and assistance requirements 
are not applicable to requests for revision of a final decision 
based on CUE because the matter involves an inquiry based upon 
the evidence of record at the time of the decision rather than 
the development of new evidence.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 
2001) (VA does not have "a duty to develop" a CUE case because 
"there is nothing further that could be developed"); see also 
Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

LAW AND ANALYSIS

I.	CUE

The Veteran asserts that there was CUE in the February 1953 Board 
decision denying service connection for Addison's disease.  The 
Veteran was notified of the Board's decision and the decision is 
therefore final.  38 C.F.R. § 19.5 (1949).  In July 2007, the 
Veteran filed a claim to reopen and in a March 2008 rating 
decision, the Veteran was granted service connection for 
Addison's disease.  In the April 2008 notice of disagreement, the 
Veteran contended that he was entitled to an earlier effective 
date for the grant of service connection for Addison's disease 
because the February 1953 Board decision was the product of CUE.  

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes CUE, the prior 
decision will be reversed or amended.  See 38 U.S.C.A.  § 7105; 
38 C.F.R. § 3.105(a) (2009).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
To establish a valid CUE claim, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is a very specific and rare kind of error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has propounded a three-pronged test to determine whether CUE is 
present in a prior determination: (1) either the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must 
be undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

The claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 
52 (1996).  When attempting to raise a claim of CUE, a claimant 
must describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.  Neither a claim alleging improper weighing and evaluating 
of the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures to 
follow the regulations or to provide due process), meet the 
restrictive definition of CUE. Id. at 44.  A simple disagreement 
with how the RO evaluated the facts is not sufficient to raise a 
valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision.  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

Here, the Veteran has not set forth any specific allegations that 
the correct facts were not before the Board at the time of the 
February 1953 Board decision.  Instead, the Veteran has only 
stated that the Board decision was clearly "wrong" and that the 
facts were disregarded at the time of his previous appeal.  He 
stated that the Board misread the facts at the time and he did 
not have Addison's disease prior to his entrance to active 
service.  Consequently, it appears that the Veteran is 
essentially requesting that the Board reweigh or reevaluate the 
evidence and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is not 
clear and unmistakable error.  Russell, 3 Vet. App. at 313.  
Moreover, with respect to the Veteran's statement that his 
requests for copies of his in-service treatment records were 
ignored, the Board notes that allegations that VA failed in its 
duty to assist are, as a matter of law, insufficient to form a 
basis for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  CUE is an attack on a prior 
judgment that asserts an incorrect application of law or fact, 
and an incomplete record, factually correct in all other 
respects, is not CUE.  Id.

In essence, the Veteran has contended that he did not have a 
preexisting disease prior to entrance to active service, 
specifically noting that there was no clinical evidence of 
Addison's disease prior to active service.  

The applicable law in effect at the time of the February 1953 
Board decision provided:

(a) Service connection connotes many factors.  In general and 
fundamentally, it means establishment of the incurrence of injury 
or disease or aggravation of a preexisting injury or disease 
resulting in disability coincidentally with the period of active 
military or naval service....

(b) Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to acceptance and enrollment and 
was not aggravated by such service.  Relative to notation at 
enlistment, only those defects, infirmities and disorders 
recorded at the time of examination are to be considered as 
noted.  History of the preservice existence of defects, 
infirmities and disorders recorded at the time of examination for 
acceptance and enrollment does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to the inception of such 
defects, infirmities or disorders.
. . .

(d) "Clear and unmistakable" means obvious or manifest. 
Accordingly, evidence which makes it obvious or manifest, that 
the injury or disease under consideration existed prior to 
acceptance and enrollment for service will satisfy the 
requirements of the statute.  The requirement of the law is that 
claims to which the above-cited presumptions apply be denied only 
on the basis of evidence which clearly and unmistakably 
demonstrates that the disease did not originate in service or, if 
increased in service, was not aggravated thereby.

(e) Determinations concerning the inception of injury or disease 
not noted at enlistment should not be based on medical judgment 
alone as distinguished from accepted medical principles or on 
history alone without regard to clinical factors pertinent to the 
basic character, origin and development of such injury or 
disease. Adjudicative action under this regulation should be 
based on a thorough analysis of the entire evidentiary showing in 
the individual case and a careful correlation of all material 
facts with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course and character of 
such injury or disease. History conforming to accepted medical 
principles pertaining to such injury or disease should be given 
due consideration in conjunction with basic clinical data 
concerning the manifestation, development and nature of such 
injury or disease, and accorded probative value consistent with 
accepted medical and evidentiary principles in relation to other 
competent evidence in each case.  All material evidence relating 
to the incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and medical 
evidence concerning the inception, development and manifestations 
of such injury or disease, should be taken into full account 
subject to limitations contained in section 105, Public Law 346, 
78th Congress.

(f) There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when, in 
accordance with these principles, existence prior to entrance in 
service is established, no further additional or confirmatory are 
necessary.  For example, with notation or discovery, during 
service, of residual conditions, such as scars, fibrosis of the 
lungs, atrophies following disease of the central or peripheral 
nervous system, healed fractures, absent displaced, or resected 
parts of organs, supernumerary parts, congenital malformations, 
hemorrhoidal tags or tabs, with no evidence of the pertinent 
antecedent active injury or disease during service, the 
established facts are so convincing as to impel the conclusion 
that the residual condition existed prior to entrance into active 
service, without further proof of this fact.  Similarly, 
manifestation of lesions or symptoms of chronic disease from date 
of enlistment, or so close to that date that disease could not 
have originated in so short a period, will be accepted as clear 
and unmistakable proof that the disease existed prior to entrance 
into active service.... These principles, in relation to type, 
length, and circumstances of service, are to be considered in the 
question of service connection. Mere congenital or developmental 
defects, refractive error of the eye, psychopathic personality, 
and mental deficiency, are not disease or injuries in the meaning 
of applicable legislation.

. . .

(i) Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, including 
medical facts and principles, to have had inception prior to 
enlistment will be conceded to have been aggravated where such 
disability underwent an increase in severity during service 
unless such increase in severity is shown by clear and 
unmistakable evidence, including medical facts and principles, to 
have been due to the natural progress of the disease.  
Aggravation of a disability noted prior to service or shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of such disability prior to, 
during and subsequent to service. Sudden pathological 
developments involving pre-existing diseases such as hemoptysis, 
spontaneous pneumothorax perforation of gastro-duodenal ulcer, 
coronary occlusion or thrombasis, cardiac decompensation, 
cerebral hemorrhage, and active recurrent rheumatic fever 
occurring in service establish aggravation unless it is shown by 
clear and unmistakable evidence that there was no increase in 
severity during service.  Recurrences, acute episodes, 
symptomatic fluctuations, descriptive variations and diagnostic 
evaluations of a preservice injury or disease during service or 
at the time of discharge are not to be construed as establishing 
increase of disability in the absence of sudden pathological 
development or advancement of the basic chronic pathology during 
active service such as to establish increase of pre-existing 
disability during service.  The usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, including 
post-operative scars, absent or poorly functioning parts of 
organs, will not be considered service-connected unless the 
disease or injury is service-connected, i.e., aggravated by 
service otherwise than by the usual effects of treatment.... In 
determining aggravation by service due regard will be given the 
places, types and circumstances of the Veteran's service and 
particular consideration will be accorded combat duty and other 
hardships of his service.  The development of symptomatic 
manifestations of a pre-existing injury or disease during or 
proximately following action with the enemy or following a status 
as a prisoner of war will establish aggravation.

(j) Determinations involving the consideration of sound condition 
at the time of entrance into service will be based upon the 
evidence of record and such evidence as may be secured on any 
case where for any reason additional evidence may be considered 
to be necessary for the purpose of such determinations.  Evidence 
of the existence of a condition at the time of or prior to 
entrance into service shall mean any evidence which is of record 
and which is of a nature usually accepted as competent to 
indicate the time of existence or inception of disease or injury.  
In the exercise of medical judgment for the purpose of such 
determinations, rating agencies shall take cognizance also of the 
time of inception or manifestation of disease or injuries after 
the date of entrance into service, as disclosed by service 
records, and shall consider other entries or reports of proper 
military and naval authorities as they may relate to the 
existence of a condition at the time of or prior to enlistment or 
enrollment.  Such records shall be accorded the weight to which 
they are entitled in consideration of other evidence and sound 
medical reasoning. The opinion of qualified physicians of the 
Veterans' Administration may be solicited whenever it is 
considered necessary or appropriate in any case.

(k) A pre-existing injury or disease will be considered to have 
been aggravated by active military or naval service where there 
is an increase in disability during active service, unless there 
is a specific finding that the increase in disability is due to 
the natural progress of the disease.  A specific finding that the 
increase in disability is due to the natural progress of a 
disease will be met by a finding of a constituted rating agency 
of the Veterans' Administration based upon the available evidence 
of a nature generally acceptable as competent to show that an 
increase in severity of a disease or injury, or of the disabling 
effects thereof, or acceleration in progress of a disease was 
that normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing cause 
or influence peculiar to military service.

38 C.F.R. § 3.63 (1938 & Supp. 1953).

In this case, the February 1953 Board decision denied the 
Veteran's claim for service connection for Addison's disease on 
the basis that the Veteran's disease clearly and unmistakably 
existed prior to service and there was no extension of the 
pathology of the preexisting condition during service and, 
therefore, no basis for a finding that Addison's disease was 
aggravated during service.  Specifically, it was noted that 
symptomatology indicating Addison's disease was reported by the 
Veteran's physician within approximately sixty days following his 
entrance into active service and within approximately one week 
thereafter, the Veteran was hospitalized.  In view of the history 
and clinical findings reported during service, including 
hyperpigmentation of the skin of several years duration, the 
Board determined that Addison's disease clearly and unmistakably 
existed prior to service.  The service treatment records, which 
were before the Board at the time of the decision, show that 
after the Veteran entered service, he experienced syncopal 
episodes and a sore throat.  In a January 1952 service treatment 
record, it was noted that the Veteran fatigued easily since the 
age of 12 or 13 years and that he slept a lot.  Furthermore, it 
was noted that at the age of 19, a family physician reported to 
have stated that the blood pressure was slightly high; however, 
before he entered the Army, he was informed that his blood 
pressure was no longer high.  It was noted that according to his 
mother approximately two to three years ago, it was felt that the 
Veteran's skin was somewhat darker than usual and seemed to 
persist to the present with some fluctuation.  The Veteran was 
diagnosed with Addison's disease in a February 1952 service 
treatment record and medically separated from active service.  
Furthermore, at the time of the February 1953 Board decision, the 
record shows that that the Veteran's private physician, Dr. C.M., 
testified during a hearing that he evaluated the Veteran in 
September 1951 prior to service and could not find anything 
physically wrong with him.  He also noted that he found nothing 
to associate the Veteran with Addison's disease until several 
months after entering active service.  The Veteran also submitted 
lay statements from co-workers attesting to his work and good 
physical shape prior to entrance to service.  

Because CUE involves presenting an allegation of an error with 
"some degree of specificity," a Veteran's assertion of a 
particular CUE does not encompass all potential allegations of 
CUE in the decision.  Indeed, there is no "judicially created 
issue-exhaustion requirement."  Instead, a Board decision 
reaches only the specific assertions of CUE that are raised.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); See Andrews v. 
Nicholson, 421, F.3d 1278 (Fed. Cir. 2005).

In this case, the Veteran contends that the evidence of record 
failed to show that his Addison's disease existed prior to 
service.  In particular, he noted that the claims file did not 
contain any evidence of treatment or diagnosis of Addison's 
disease prior to service.  However, the regulation in effect at 
the time of the February 1953 Board decision does not support the 
Veteran's contention that the evidence of record must show pre-
service clinical evidence that the Veteran's disease or injury 
had its onset prior to induction.  Indeed, the applicable 
regulation states that history conforming to accepted medical 
principles pertaining to such injury or disease should be given 
due consideration in conjunction with basic clinical data 
concerning the manifestation, development and nature of such 
injury or disease, and accorded probative value consistent with 
accepted medical and evidentiary principles in relation to other 
competent evidence in each case.  See 38 C.F.R. § 3.63 (1938 & 
Supp. 1953).

Determination of the existence of a preexisting condition may be 
supported by contemporaneous evidence or recorded history in the 
record which provides a sufficient factual predicate to support a 
medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  Such a determination may also be supported by later 
medical opinion based upon statements made by the Veteran about 
the pre-service history of his or her condition.  Harris v. West, 
203 F.3d. 1347 (Fed. Cir. 2000) (holding that contemporaneous 
clinical evidence of a preservice disability may not be necessary 
when the record contains a subsequent medical opinion based on 
statements made by the Veteran about the preservice history of 
his condition).  As such, the applicable law did not require that 
there be medical evidence prior to service establishing a 
preexisting disorder.

In this case, the Veteran made contemporaneous statements while 
seeking treatment in service indicating that he had symptoms of 
Addison's disease prior to service to include chronic tiredness 
and hyperpigmentation of the skin.  As such, there was evidence 
showing that the Veteran had a preexisting disorder, and thus, 
the Board's determination in the February 1953 decision was 
consistent with and supported by the evidence then of record.  
Therefore, the Board finds that there is no CUE on the basis that 
there was no diagnosis or treatment of Addison's disease prior to 
service.  In essence, the Veteran's contentions boil down to a 
disagreement with how the facts were weighed and evaluated.  
However, CUE is an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  When attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some degree 
of specificity and, unless it is the kind of error, that if true, 
would be CUE on its face, must provide persuasive reasons as to 
why the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or to 
provide due process) meet the restrictive definition of CUE.  Id. 
at 44.  Importantly, "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provision to the correct and relevant facts; it is not 
mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Finally, the Board notes that the Veteran's claim was later 
granted by the March 2008 rating decision on the basis of new 
medical evidence.  However, it is important to reiterate that 
review for CUE in a prior Board decision must be based upon the 
record and the law that existed when that decision was made.  
Thus, the additional medical evidence received after the Board 
decision in question which led to the grant of service connection 
for Addison's disease in the March 2008 rating decision cannot 
form the basis for reversal or revision of the February 1953 
Board decision.  

For the reasons stated above, the Board concludes that the 
February 1953 decision denying service connection for Addison's 
disease was consistent with and supported by the evidence then of 
record, as well as the law that was in effect at that time and 
VA's interpretation of those laws.  To the extent there was 
error, the record does not reflect that had it not been made, it 
would have manifestly changed the outcome when it was made, and 
it is not absolutely clear that a different result would have 
ensued.  Therefore, the benefit sought by the motion for revision 
or reversal based on CUE must be denied.


ORDER

The February 1953 Board decision which denied service connection 
for Addison's disease was not clearly and unmistakably erroneous.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


